                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                            SAVANNAH DIVISION


THE UNITED STATES OF AMERICA,                        )
                                                     )
                      Plaintiff,                     )
v.                                                   )      4:19-cr-120
                                                     )
CORRIE EADY,                                         )
                                                     )
        Defendant.                                   )


                                           ORDER


       Counsel in the above-captioned case have advised the Court that all pretrial motions have

been complied with and/or that all matters raised in the parties’ motions have been resolved by

agreement. Therefore, a hearing in this case is deemed unnecessary. All motions filed on behalf

of the defendant, Corrie Eady, are dismissed.

               SO ORDERED, this 2th day of October 2019.




                                                ______________________________
                                                _____________________________
                                                CHRISTOPHER
                                                CHRISSTO
                                                       OPHHER L. RAY
                                                UNITED STATES MAGISTRATE JUDGE
                                                SOUTHERN DISTRICT OF GEORGIA
